                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

    DOMINEQUE HAKIM MARCELLE RAY,

                                  Plaintiff,                   No. 2:19-cv-00088-WKW-CSC

                             v.
                                                                    CAPITAL CASE
    JEFFERSON DUNN, Commissioner, Alabama                        EXECUTION SET FOR
    Department of Corrections,                                     FEBRUARY 7, 2019

                                  Defendant.

     EMERGENCY MOTION FOR INJUNCTIVE RELIEF (ACCESS TO A
          Q’URAN WHILE IN THE DEATH WATCH CELL) 1

        Domineque Hakim Marcelle Ray is set to be executed tomorrow at 6 p.m. CST.

Although the Eleventh Circuit has issued a stay, Commissioner Dunn has filed an

Emergency Motion and Application to Vacate Stay of Execution, which is pending

before the Supreme Court. In the meantime, Commissioner Dunn and the Alabama

Department of Corrections are proceeding on the assumption that the execution will

occur as scheduled. That includes keeping Mr. Ray in the death watch cell steps adjacent

to the execution chamber.




1
  Mr. Ray asserts that this Court retains jurisdiction to grant him relief. Although the denial of his
stay—and dismissal of his Establishment Clause claim—are on appeal, there is a pending Amended
Complaint before this Court.

                                                  1
       Mr. Ray is being deprived of access to a Q’uran while in the death watch cell. He

respectfully requests that this Court issue an order requiring Commissioner Dunn to

provide him with access to a Q’uran immediately. In support of this Motion,

undersigned counsel states:

       1.      At approximately 4:30 p.m. CST, on February 6, 2019, Mr. Ray called

undersigned counsel from the death watch cell.

       2.      Mr. Ray recounted that he had spent the night of February 5, 2019, in the

death watch cell, and will spend the night of February 6, 2019 there.

       3.      Undersigned counsel asked Mr. Ray which of his belongings he had been

permitted to take to the death watch cell. 2

       4.      Mr. Ray responded that he had only been able to take his prayer rug, and

that, when he showers, he is permitted to have toiletries, which must be returned to

corrections officials.

       5.      Undersigned counsel asked whether he had his Q’uran. Mr. Ray replied

that he did not.

       6.      Mr. Ray has been deprived of access to the central and most important

text of his religion during what are likely to be his last two nights on Earth.




2
  From past experience, undersigned counsel was aware that the Alabama Department of Corrections
limits the items that can be taken to the death watch cell. Prior to the April 2018 execution of Walter
Leroy Moody, Mr. Moody told undersigned counsel that he had only been permitted to take one box
of belongings to the death watch cell.

                                                  2
       7.        Although the serious violation that has occurred cannot be undone, he

would like access to a Q’uran as soon as possible.

       8.        Mr. Ray asserts that denial of access to a copy of the Q’uran is a substantial

burden of his free exercise, in violation of both RLUIPA and the First Amendment.3

       9.        Mr. Ray maintains that, even assuming a compelling governmental interest

in preventing him from having access to his personal Q’uran while awaiting his

execution, denying him any copy of the Q’uran at all is not narrowly-tailored to achieve

this interest.

       10.       A less-restrictive alternative would be to loan Mr. Ray an institutional copy

of the Q’uran.

       11.       The harm Mr. Ray has already suffered is irreparable, and he will continue

to suffer irreparable harm until he is given relief.

       For the foregoing reasons, Mr. Ray respectfully requests that this Court issue an

order requiring Commissioner Dunn and the Alabama Department of Corrections to

provide Mr. Ray with a copy of the Q’uran immediately.

       Respectfully submitted this 6th day of February, 2019.

                                                /s/ Spencer J. Hahn
                                               SPENCER J. HAHN
                                               OREGON BAR NO. 043027

3
  Commissioner Dunn appears to recognize the importance of the Q’uran to Mr. Ray’s free exercise,
as in his Motion to the Supreme Court, he noted that Mr. “Ray may meet with his imam in the holding
cell immediately prior to his execution. He may have a Koran and pray at that time.” (Mot. at 13 n.30)
(emphasis added).

                                                  3
                                         /s/ John Anthony Palombi
                                         JOHN ANTHONY PALOMBI
                                         KENTUCKY BAR NO. 86784
                                         ASSISTANT FEDERAL DEFENDERS
                                         FEDERAL DEFENDERS FOR THE
                                           MIDDLE DISTRICT OF ALABAMA
                                         817 SOUTH COURT STREET
                                         MONTGOMERY, ALABAMA 36104
                                         (334) 834-2099
                                         Spencer_Hahn@fd.org
                                         John_Palombi@fd.org

                                         Counsel for Mr. Ray

                           CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system.

                                         /s/ Spencer J. Hahn




                                            4
